DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This non-final rejection is issued in response to applicant’s claim set received 05/04/2020.  Currently, claims 1-23 are pending.
Claim Objections
Claim 16 is objected to because of the following informalities:  Claim 16 appears to have a typo (“thereat”).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 13, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0300546 to Godara et al. in view of US 4,769,010 to Fenton, Jr. et al.
	Regarding claim 13, Godara discloses a method for stabilizing a tube at a stoma of a patient, the method comprising: providing a stabilizing device (100) having a base portion (106) and a tube holding portion (104) having a passageway therethrough (shown in figures where 112 is inserted) that is configured to receive a tube (112), wherein the tube holding portion is attached to the base portion via at least two spaced apart legs (108); wherein the base portion comprises (i) at least two pads (undersurface of 106, see [0023]) that are configured to contact a patient (110), wherein, with the pads affixed at the patient (fig. 4), the tube holding portion is spaced from the patient (fig. 4); and receiving the tube through the passageway of the tube holding portion (fig. 4).
Godara does not disclose a flexible polymeric element that couples each of the pads to a distal end of a respective leg via to allow for adjustment of the pads relative to the legs; adjusting the pads relative to the legs and affixing the pads at the patient at a stoma of the patient.  Godara generally teaches adjusting the entire support member (106 and 108) [0024] with respect to the medical instrument.
Fenton, Jr. discloses a support device for securing a tube for insertion into the body, the support device (10) including leg portions (38, 48) coupled to pads (42, 52) which are coupled via a linear hinge portion (40, 50).  The entire support device is made of moldable material such as PVC plastic or closed cell foams or paper. (column 3 lines 20-23) The placement of the pads are adjusted with respect to the legs in order to adjust the position to predetermined distances in order to correspond to different heights above the skin surface of a patient. (Column 4 lines 5-11: see figs. 2 and 3 showing different heights)
	Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to have a flexible polymeric element that couples each of the pads to a distal end of a respective leg via to allow for adjustment of the pads relative to the legs; adjusting the pads relative to the legs and affixing the pads at the patient at a stoma of the patient, for the advantage of adjusting the height of the medical instrument to provide comfort to a patient and provide minimal patient discomfort (Column 1 line 54), as taught by Fenton, Jr.
Regarding claim 15, Godara in view of Fenton, Jr. disclose the method of claim 13, wherein the at least two spaced apart legs comprises three spaced apart legs (fig. 4). 
Regarding claim 16, Godara in view of Fenton, Jr. disclose the method of claim 13, Godara further disclosing wherein one of the legs includes a tube retaining element (104) established thereat for retaining the tube at the stabilizing device.
Regarding claim 17, Godara in view of Fenton, Jr. disclose the method of claim 16, wherein the tube retaining element comprises a receiving element (interior of 104 and defined by opening 204( that is configured to releasably receive the tube therein.
Allowable Subject Matter
Claims 1-12, 19-23 appear in condition for allowance.
Claims 14, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Regarding the embodiment of claims 1-6, the subject matter not found and not rendered obvious include a method of stabilizing a tube at a stoma, including providing a base and a tube holding portion attached via at least two legs, affixing the base at a stoma site on a patient, receiving the tube in the tube holing portion, and adjusting the tube in a fluid flow orientation and retaining the tube in that orientation via a retaining element on the stabilizer device, and adjusting the tube to a restricted fluid flow position by bending the tube at the device to block fluid flow and retaining the tube on a different retaining element on the stabilizing device, alone or in combination with the other features of the claims.
Regarding the embodiment of claims 7-12, the prior art does not disclose or render obvious the method of providing a stabilizing device for a tube at a stoma, including providing a base and a tube holding portion attached via at least two legs, affixing the base and receiving the tube, wherein receiving the tube includes receiving a tube through a wiping element located within the passageway of the tube holding portion, the wiping element held in place by a circumferential lip, the lip also in contact with a corresponding lip on the tube holding element, wherein the tube is wiped by the wiping element as the tube is inserted in the passageway and into the stoma, alone or in combination with the other features of the claims.
Regarding the embodiment of claims 19-23, , the prior art does not disclose or render obvious the method of providing a stabilizing device for a tube at a stoma, including providing a base and a tube holding portion attached via at least two legs, affixing the base and receiving the tube, wherein the tube holding portion has a plurality of flexible tabs that have an initial state to define a first diameter, and an expanded state to define a second larger diameter, wherein upon receiving the tube, the flexible tabs expand to the second diameter and then bias toward the first diameter to hold the tube in place, the tube holding portion remaining spaced from the patient, alone or in combination with the other features of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486. The examiner can normally be reached 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA A SNYDER/Examiner, Art Unit 3783        



/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783